DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 16, 2022 were received and fully considered. No claims were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2022 has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, and 7-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a capnographic system. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...calculate, based on a combination of said initial capnographic measurement and said secondary value, a modified capnographic measurement... to determine a patient status, wherein said secondary value is used as a coefficient in calculating an effective volume using the formula V = λ*K* ΔT, where V is the effective volume, K is the coefficient, λ is a correction factor, and ΔT is a breathing volume.”

These limitations describe a mathematical calculation (explicit math recited in the claimed invention). Furthermore, the limitations describe a mental process as the skilled artisan is capable of looking at capnographic measurement data and making a mental assessment thereafter (or using pen and paper).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a breath monitoring device configured to produce a capnographic measurement of a patient; and one or more processors configured to: receive an initial capnographic measurement from a breath monitoring device, at least when said breath monitoring device is attached to a patient; receive a primary value of at least one attribute, other than said initial capnographic measurement, characteristic of said patient; receive, from a database containing at least one set of secondary values assigned to primary values of said at least one attribute, a secondary value corresponding to the primary value of said at least one attribute, wherein the at least one set of secondary values comprises a list of coefficients, each pertaining to a different attribute characteristic of the patient... and present such modified capnographic measurement.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they are generically recited and ultimately amount to well-known and conventional data gathering steps in capnography. 
Independent claim 17 recites one or more processors with mirrored limitations and is also not patent eligible for substantially similar reasons.
Dependent claim 2 recites additional limitations “a sensor configured to obtain initial capnographic measurement from the patient” that do not integrate the judicial exception into a practical application as they merely pertain to pre-solution activity. See MPEP 2106.05(g).
Dependent claim 3 recites additional limitations “a display configured to display at least one of said initial capnographic measurement and said refined capnographic measurement” that do not integrate the judicial exception into a practical application as they merely pertain to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 4 recites additional limitations “the at least one of said initial capnographic measurement and said refined capnographic measurement is displayed in the form of a chart or a diagram reflecting the patient's CO2 levels and exhaling pattern” that do not integrate the judicial exception into a practical application as they merely pertain to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 5, 7, 8, and 11 recite additional limitations that merely further limit the types of data that is received, which does not integrate the judicial exception into a practical application as they merely pertain to pre-solution activity. See MPEP 2106.05(g).
Dependent claims 9 and 10 recite additional limitations pertaining to the sensor, display, and database, all of which do not integrate the judicial exception into a practical application as this amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 12-16 recite additional limitations that merely further limit the abstract idea (recites more particulars of the calculation, input, etc.), which does not integrate the judicial exception into a practical application.
Therefore, claims 1-5 and 7-17 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant continues to argue that the claimed invention amounts to a practical application/improvement in capnographic systems (alleged improved accuracy) and also focuses on the claims reciting a particular machine. i.e. capnography systems. Examiner respectfully disagrees. Again, Applicant’s “improvement” argument is not persuasive since the purported improvement appears to lie within the judicial exception itself (alleged better calculation, i.e. “modified capnographic measurement”). Note: The Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Furthermore, the additional limitations identified in the rejection heading above amount to pre-solution activity (see MPEP 2106.05(g), of which do not integrate the claimed invention into a practical application. Also, the capnography system (comprising a breath monitoring device and one or more processors), which applicant argues is a particular machine, is recited very generically and ultimately amounts to pre-solution activity. Accordingly, these additional limitations do not integrate the identified judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the claimed invention, when considered as a whole, recites a judicial exception that is not integrated into a practical application. For these reasons, the 35 US 101 rejections are maintained. Please see corresponding rejection heading above for more detail.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791